         Case 1:19-cr-00374-RDM Document 110 Filed 04/22/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )                CRIMINAL NO. 1:19-cr-00374 (RDM)
RANI EL-SAADI,                      )
                                    )
            Defendant.              )
____________________________________)

       GOVERNMENT’S OPPOSITION TO DEFENDANT EL-SAADI’S MOTION
        TO TEMPORARILY MODIFY CONDITIONS OF PRETRIAL RELEASE

       To reasonably assure Defendant El-Saadi’s appearance in these proceedings as required by

the Bail Reform Act, the government opposes his request to attend a travel conference in the United

Arab Emirates, a country with which the United States does not have an extradition treaty.

                                        BACKGROUND

       Defendant El-Saadi was indicted on November 7, 2019, charged with violations of 18

U.S.C. § 371 and 52 U.S.C. §§ 30122 and 30109. (ECF No. 1 at ¶¶ 52, 53, 67, and 68.) Defendant

El-Saadi was charged as part of a fifty-three count indictment following a multi-year investigation

by the Federal Bureau of Investigation into a scheme to make conduit and excessive contributions

to various political committees during and after the 2016 presidential election.

       On December 18, 2019, this Court ordered conditions of release to “reasonably assure the

appearance of [Defendant El-Saadi] as required.” See ECF No. 35; see also 18 U.S.C. §

3142(c)(1). Those conditions include his surrender of all passports and a requirement not to travel

internationally without permission from this Court, (ECF No. 35 at 2), indicating that the Court

has at least some concern that Defendant El-Saadi’s ability to travel internationally could affect

his future likelihood to appear in this matter. The Court has entered similar orders for all



                                                 1
          Case 1:19-cr-00374-RDM Document 110 Filed 04/22/21 Page 2 of 5




defendants, (ECF Nos. 32–37), except for Defendant Khawaja who has fled the United States and

remains a fugitive from justice. (ECF No. 43.)

         On December 27, 2019, the Court granted Defendant Whipple’s request to travel to Hawaii

without prior approval from the Court to visit a family member, provided that he notify the Pretrial

Services Agency in advance of any such travel. (ECF Minute Order, December 27, 2019.)

         On April 16, 2021, Defendant El-Saadi filed his Motion to Temporarily Modify Conditions

of Pretrial Release (“Motion”). Defendant El-Saadi is a native of Lebanon and holds passports

from there as well as the United States. (ECF No. 109 at ¶¶ 2 and 14.) According to the Motion,

Defendant El-Saadi owns a transportation business that caters largely to visitors to the United

States from the Middle East, which prompts his desire to travel to Dubai, United Arab Emirates

for a travel conference in May 2021. (ECF No. 109 at ¶¶ 4–9.) As declared in the Motion,

Defendant El-Saadi’s business has been “decimated” over the last year and needs to be “rebuil[t].”

(ECF No. 109 at ¶ 6.)

         Trial in this matter is scheduled for December 6, 2021. (ECF Minute Order, December 7,

2020.)

                                          ARGUMENT

         Defendant El-Saadi’s motion runs contrary to the Bail Reform Act’s mandate that

conditions be crafted to “reasonably assure the appearance of the person.”              18 U.S.C.

§ 3142(c)(1)(B). Not only would such travel place Defendant El-Saadi outside of the jurisdiction

of this Court, but the government would have no recourse to extradite Defendant El-Saadi from

the United Arab Emirates should he choose to remain there or from Lebanon, where he maintains

citizenship, should he choose to travel there.




                                                 2
         Case 1:19-cr-00374-RDM Document 110 Filed 04/22/21 Page 3 of 5




       Unlike Defendant Whipple’s earlier request to travel domestically to Hawaii, Defendant

El-Saadi requests permission to travel internationally to Dubai, United Arab Emirates. The United

States does not possess an extradition treaty with the United Arab Emirates. See Treaties in Force,

U.S.    Department     of    State,   at    472–73     available    at   https://www.state.gov/wp-

content/uploads/2020/08/TIF-2020-Full-website-view.pdf (last viewed on April 20, 2021). The

United States also does not possess an extradition treaty with Lebanon, see id. at 274–76, where

Defendant El-Saadi maintains citizenship and from which he possesses a passport. 1 The absence

of extradition treaties between the United States and the United Arab Emirates and Lebanon

strongly counsels against Defendant’s request to travel. See United States v. Bohn, 330 F. Supp.

2d 960, 961 (W.D. Tenn. 2004) (denying motion to modify conditions of release due, in part, to

lack of extradition treaty between the United States and the government of Vanuatu, where the

defendant wanted to travel); see also United States v. Arndt, 329 F. Supp. 2d 182, 199 (D. Mass.

2004) (finding that a pretrial defendant was a flight risk due, in part, to his connections to

Venezuela “where the defendant might be beyond the reach of extradition”); United States v.

Jamal, 326 F. Supp. 2d 1006, 1009 (D. Ariz. 2003) (ordering pretrial detention for defendant who

had strong connections to Lebanon due, in part, to lack of extradition treaty between the United

States and Lebanon).

       The Court’s decision will turn, in part, on “the history and characteristics of the person,

including . . . the person’s character, . . . family ties, employment, financial resources, length of

residence in the community, [and] community ties.” 18 U.S.C. § 3142(g)(3). Notwithstanding

Defendant El-Saadi’s best assurances that he would return to the United States following the travel



1
       According to Emirates Airlines, there are daily direct flights between Dubai, United Arab
Emirates and Beirut, Lebanon, each lasting less than four hours. See fly10.emirates.com (last
viewed April 20, 2021).
                                                 3
         Case 1:19-cr-00374-RDM Document 110 Filed 04/22/21 Page 4 of 5




conference in May, he would remain a Lebanese citizen, facing federal indictment and a

floundering business if he were to return to the United States, and presented with the prospect of

starting life anew in either the United Arab Emirates, where he has business contacts, (ECF No.

109 at ¶¶ 6, 7, and 9), or Lebanon where he maintains citizenship, from neither of which the United

States could obtain his extradition. As Defendant Khawaja’s fugitive status demonstrates, the

significant felony charges in this case present a strong incentive for the defendants to flee to avoid

trial and potential punishment, should the opportunity present itself.

       Additionally, it bears mentioning that the U.S. Department of State currently labels the

United Arab Emirates with a “Do Not Travel” advisory due to the COVID-19 pandemic. 2 As seen

repeatedly throughout the last year, the pandemic has a definite capability of hindering one’s

ability to travel, whether due to health issues, travel restrictions, or economic stresses. It is not

unreasonable to expect that the pandemic could thwart Defendant El-Saadi’s best efforts to return

the United States following the conference, in any number of ways.

       Accordingly, the government respectfully requests that the Court deny the Motion.

                                                      Respectfully submitted,

                                                      COREY R. AMUNDSON
                                                      Chief, Public Integrity Section
                                                      Criminal Division
                                                      U.S. Department of Justice

                                               By:    /s/ Victor R. Salgado
                                                      Victor R. Salgado
                                                      D.C. Bar No. 975013
                                                      Senior Litigation Counsel
                                                      Public Integrity Section
                                                      U.S. Department of Justice


2
        See United States Department of State, https://travel.state.gov/content/travel/en/travela
dvisories/traveladvisories/united-arab-emirates-travel-advisory.html (last viewed on April 20,
2021).
                                                  4
         Case 1:19-cr-00374-RDM Document 110 Filed 04/22/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

attorneys of record for the defendant.



Dated: April 22, 2021                               /s/ Victor R. Salgado
                                                    Victor R. Salgado
                                                    Public Integrity Section
                                                    Criminal Division
                                                    U.S. Department of Justice




                                                5
